MEMORANDUM**
Federico Ramos Espino, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his *247application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
In finding Espino not credible, the IJ determined that Espino’s asylum application differed dramatically from his subsequent declaration. Specifically, the asylum application states that Espino left Mexico because he feared the Institutional Revolutionary Party, whereas his declaration states that he fled because members of a drug cartel were planning to kill him, and the police were protecting the drug cartel. Also, the asylum application states that one of Espino’s brothers was beaten by police, whereas Espino testified that two of his brothers were beaten. These material inconsistencies provide substantial evidence to support the IJ’s adverse credibility determination. See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001) (per curiam) (upholding adverse credibility finding where there were material differences between two applications).
The IJ properly noted that Espino failed to explain why his brother, who was in the courtroom during the hearing would not testify to corroborate Espino’s story. See Chebchoub, 257 F.3d at 1044-45.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.